Citation Nr: 0825377	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-31 478	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for renal failure, to 
include consideration as secondary to diabetes mellitus.

3.  Entitlement to service connection for blindness, to 
include consideration as secondary to diabetes mellitus.

4.  Entitlement to service connection for congestive heart 
failure, to include consideration as secondary to diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION


The veteran had active service from July 1960 to July 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, regional 
office (RO).  



FINDINGS OF FACT

On July 21, 2008, the Board was notified by the RO that the 
appellant died in earlier that month.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
	                                               MARJORIE A. 
AUER 
	 Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


